




Exhibit 10.1








CONFIDENTIAL
AGREEMENT AND GENERAL RELEASE




This AGREEMENT AND GENERAL RELEASE (the “Agreement ”), dated April 4, 2013, is
made and entered into by and between Susan R. McFarland (“you” or “McFarland”)
and Fannie Mae (also referred to herein as the “Company”) (collectively, the
“Parties”).


WHEREAS, you have been an at-will employee employed by Fannie Mae as Executive
Vice President and Chief Financial Officer; and


WHEREAS, on February 4, 2013, you notified Fannie Mae that you would retire from
the Company after a transition period that will begin on the effective date of
the appointment of a new Chief Financial Officer by the Company’s Board of
Directors and end no later than June 30, 2013. The actual date your employment
ends is referred to in this Agreement as your “Termination Date.” You and the
Company expect you to continue to perform the duties of your assigned position
through your Termination Date.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings as set forth in this Agreement, the sufficiency of which the
Parties acknowledge, the Parties agree as follows:


1.    Effective Date. This Agreement will become effective and enforceable on
the date you sign it (the “Effective Date”), unless you timely revoke it in
accordance with Paragraph 12, below. As explained herein, you understand that
the Effective Date is scheduled to be prior to your Termination Date, therefore
you understand and agree that in order to receive the full consideration set
forth in Paragraph 2, below, you must sign and not revoke both this Agreement
and, effective as of the Termination Date, an updated general release
(“Attachment A”). In that regard, you will have twenty-one (21) calendar days in
which to consider, sign, and return this Agreement to Judith C. Dunn, Fannie
Mae’s Senior Vice President and Principal Deputy General Counsel. Your 21-day
consideration period for this Agreement and its Attachment A will begin on the
day after you receive this Agreement. Your signed Agreement will not be accepted
if it is not returned on time. By signing this Agreement, you are agreeing to
sign and return Attachment A on, but no earlier than, your Termination Date.


2.    Fannie Mae Consideration. Following the Effective Date, and in exchange
for your promises, covenants and undertakings made in this Agreement and updated
in Attachment A, and contingent upon your execution and non-revocation of and
compliance with the terms of this Agreement and Attachment A, and your return of
all Fannie Mae property, Fannie Mae will provide you with the following
consideration:


(a)    Forgiveness of Repayment Obligation: By accepting the offer of employment
from Fannie Mae dated June 14, 2011, which included the payment of a cash
signing bonus to be paid in three installments, you agreed to repay any such
installment paid to you less than one year prior to your decision to leave the
Company. As consideration for this Agreement and Attachment A -










--------------------------------------------------------------------------------




Susan R. McFarland
April 4, 2013
Page 2 of 13






and only upon your execution and non-revocation of both this Agreement and
Attachment A -
Fannie Mae will forgive your obligation to repay the last installment of your
cash signing bonus ($200,000) paid to you on July 31, 2012; and


(b)    Continuation of Employment after Notice of Retirement. As an at-will
employee, Fannie Mae is free to accept your notice of retirement at any time.
Nevertheless, you have agreed to remain on in your current role at least until
the effective date of the appointment of a new Chief Financial Officer by the
Company’s Board of Directors and/or until the Company’s 2012 10-K is filed,
whichever is later. Thereafter, Fannie Mae and you have agreed to allow you
additional time to assist with the transition of your work to the new Chief
Financial Officer. As consideration for this Agreement and Attachment A, the
Company will allow you to remain as an employee in the role of Senior Advisor
through June 30, 2013. You understand by signing the Agreement you also agree to
execute Attachment A no earlier than your Termination Date and no later than 5
business days after your Termination Date. If you decide not to sign this
Agreement, your employment will end twenty-two (22) calendar days after your
receipt of this Agreement (or, if you sign the Agreement, immediately upon
notice to Fannie Mae of your timely revocation of your execution of this
Agreement).


3.    Sufficient Consideration. You agree that, absent your entry into, and
compliance with, this Agreement and Attachment A, you would not be entitled to
the consideration set forth in Paragraphs 2(a) and 2(b), above. The
consideration to be provided to you under this Agreement is solely in exchange
for your promises in this Agreement and Attachment A, including your release of
claims, and represents consideration to which you are otherwise not entitled.


4.    Release of Claims. You unconditionally release, waive, settle and forever
discharge any and all suits, actions, and claims, known and unknown (including
claims for damages, attorneys fees, expenses and/or costs) that you may have
against Fannie Mae, including its past and present directors, agents,
conservator and employees (in their individual or representative capacities),
and any past, present or successor of the Fannie Mae pension or benefit plans
and its officers, directors, trustees, administrators, fiduciaries, agents or
employees, (collectively, the “Released Parties”) for any actions, omissions or
decisions, up to and including the date you sign this Agreement, directly or
indirectly relating to your employment or termination from Fannie Mae. However,
you do not waive any rights or claims that cannot be waived under applicable law
and you do not waive any rights or claims associated with the performance of the
provisions of this Agreement or that arise after you sign the Agreement. You
agree that this release includes claims that you presently do not know of or
suspect to exist, even if you would not have entered into this Agreement had you
known of those claims. You also understand that this release means that you are
giving up the right to sue Fannie Mae on any claim released.


5.    Release Includes Claims Under Federal, State, Local and Common Law.


(a)    You agree that your general release of the Released Parties in Paragraph
4 above is comprehensive and includes all claims and potential claims to the
maximum extent permitted by law, and includes, but is not limited to: (i)
releasable claims under any federal statute, ordinance,








--------------------------------------------------------------------------------




Susan R. McFarland
April 4, 2013
Page 3 of 13






regulation or executive order, as amended, including, but not limited to, the
Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 U.S.C. Section 1981, the Equal Pay Act of 1963, the Lily
Ledbetter Fair Pay Act of 2009, the Americans with Disabilities Act of 1990, the
ADA Amendments Act of 2008, the Sarbanes-Oxley Act of 2002, the Dodd-Frank Act
of 2010, all other federal whistleblower protection statutes, the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act of 1973, the
Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining
Notification Act of 1988, Executive Order 11246, the Occupational Safety and
Health Act of 1970 and the National Labor Relations Act; (ii) any claims under
any state or local statute, ordinance or regulation, as amended, including, but
not limited to, the District of Columbia Human Rights Act, the District of
Columbia Family and Medical Leave Act, the District of Columbia Accrued Sick and
Safe Leave Act, the Virginia Human Rights Law, the Maryland Fair Employment
Practices Act, the California Fair Employment and Housing Act, and any state or
local fair employment, human rights, leave, wage payment or civil rights
statutes in the jurisdictions where you are (or were) assigned to work, and
(iii) any claims under common law, including, but not limited to, claims for
breach of contract, wrongful discharge, tort and equitable relief.


(b)    You knowingly and voluntarily waive any rights and claims under the
Federal Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act of 1990, as amended, and under the specific
statutes and laws stated in Paragraph 5(a).


(c)    By signing this Agreement, you further affirm the following: (i) that you
have reported to Fannie Mae’s Offices of Ethics or Investigations any conduct or
action by Fannie Mae (or its employees or agents, including you) which Fannie
Mae may need to remediate, report, or investigate, or which may violate any law
or any rights you may have; (ii) you have not suffered any work-related injury
for which you have not already filed a claim; (iii) that you have been paid all
wages that you are owed by Fannie Mae; and (iv) that you have fully complied
with your reporting obligations under Fannie Mae’s Code of Conduct and Fraud
Risk Management Policy (including any amended version of these policies in
effect during your employment).


(d)    You agree not to make any oral or written statement concerning your
employment or termination from Fannie Mae to any third party that would tend to
disparage, denigrate, ridicule or otherwise impugn Fannie Mae’s reputation. The
parties understand that, in the event of a conflict between this paragraph 5(d)
and your obligations under paragraph 7, below, your obligations under paragraph
7 shall prevail.


6.    No Complaints or Charges. You represent that you have not filed any
complaints or charges against Fannie Mae or any of the other Released Parties
with any federal, state, local court, administrative agency or arbitration
forum. You waive any and all rights to recover in any lawsuit, judicial action
or administrative or other proceeding relating to Fannie Mae brought on your
behalf by the U.S. Equal Employment Opportunity Commission, the U.S. Department
of Labor, the Office of Federal Contract Compliance Programs, the District of
Columbia Commission on Human Rights, the District of Columbia Office of Human
Rights, or any other federal, state or local administrative or fair employment
rights enforcement agency. You agree that if any administrative agency or court












--------------------------------------------------------------------------------




Susan R. McFarland
April 4, 2013
Page 4 of 13






maintains or assumes jurisdiction of any charge or complaint against any of the
Released Parties on your behalf, you will promptly request that agency or court
to withdraw from the matter. By entering into this Agreement, you further
withdraw any pending complaints and charges initiated by or relating to you in
Fannie Mae’s Office of Investigations.


7.    Cooperation. You agree that you will fully cooperate with any
investigation conducted by Fannie Mae, by its auditor, by the Federal Housing
Finance Agency, or by any federal, state or local government authority relating
to Fannie Mae. Nothing contained in this Agreement precludes you from
communicating or cooperating with any federal, state or local governmental
authority or from taking any action required by law. Fannie Mae agrees that it
will not construe any assertion of privilege applicable to you individually as a
failure to cooperate. You understand that Fannie Mae’s privileges may only be
asserted or waived by Fannie Mae.


8.    Confidentiality. In addition to your ethical obligations to preserve as
confidential any information that is preserved by the attorney work-product
privilege or attorney-client privilege (which, to the extent it pertains to
Fannie Mae, you may not waive), you and your heirs, assigns and attorneys agree
to keep confidential and not to disclose any of the terms, conditions, or any
other details of this Agreement or any Confidential Information (as described in
Fannie Mae’s Confidential Information Policy) relating to your employment at
Fannie Mae to any person or entity. However, you may make disclosure relating to
this Agreement to the following individuals, provided that they also agree to
keep the terms and conditions of this Agreement confidential: (i) to your
attorney or other representative consulted by you to understand the
interpretation, application or legal effect of this Agreement; (ii) to your
family; or (iii) to the extent that such disclosure is required by law. You
shall instruct those to whom you provide information about this Agreement
pursuant to subparts (i)-(iii) of this paragraph that they are obligated to keep
it confidential, except as required by law. In the event that you receive a
request for disclosure of Confidential Information other than as set forth in
subparts (i)-(iii), above, you shall promptly notify Fannie Mae and shall
cooperate fully with Fannie Mae in responding or objecting to such request. As
set forth in Paragraph 7 of this Agreement, this undertaking does not preclude
you from fully cooperating with any action or investigation brought by a
governmental authority.


9.    Continuing Obligations under the Code. You acknowledge that you remain
bound to the terms and conditions of the Code of Conduct, the Confidential
Information Policy and the Intellectual Property Policy (collectively, the
“Code”) applicable to all current and former Fannie Mae employees. You also
acknowledge your continuing obligations under the Code and applicable federal
and state laws which prohibit you from disclosing Confidential Information to
third parties, removing Confidential Information from Fannie Mae’s premises
(including by electronic forwarding outside of Fannie Mae’s networks) or copying
or duplicating Fannie Mae’s Confidential Information.


10.    Non-Competition/No Rehire. You agree that, for a period of twelve (12)
months immediately following the Termination Date, you will not solicit or
accept employment or act in any way, directly or indirectly, to solicit or
obtain employment or work for Freddie Mac, whether such employment is to be as a
Freddie Mac employee, consultant, or advisor. You also agree that you








--------------------------------------------------------------------------------






Susan R. McFarland
April 4, 2013
Page 5 of 13






will not seek to do business (or do business) with Fannie Mae, either directly
as an employee of Fannie Mae, or indirectly as a contractor, consultant or
vendor working solely on Fannie Mae matters. You acknowledge that these
restrictions (and the restrictions in your surviving other agreements, see
Paragraph 14(e)) are necessary to protect Fannie Mae’s legitimate business
interests, including retaining its personnel and preserving confidentiality of
proprietary information that you have acquired in the course of your employment
with Fannie Mae, and that these restrictions do not improperly restrict your
right or ability to earn a living. You understand and agree that, among other
things, Fannie Mae will require the re-payment of the last installment of your
cash signing bonus if you violate, or attempt to violate, any of the above
restrictions.


11.    Time to Consider and Consult With an Attorney. You confirm that you have
been given at least twenty-one (21) calendar days to consider this Agreement and
its Attachment A, which time is sufficient and satisfies any notification
requirements that may exist. You are hereby strongly advised to consult with an
attorney before executing this Agreement and its Attachment A and by signing
this Agreement you confirm that you have had a fair and full opportunity to do
so. You further understand that Fannie Mae is not responsible for any expenses
you may incur in consulting an attorney.


12.    Revocation. You may revoke your acceptance of this Agreement within seven
(7) calendar days after you sign it. Revocation is effective only by providing
written notice to Judith C. Dunn, Fannie Mae’s Senior Vice President and
Principal Deputy General Counsel, at 3900 Wisconsin Avenue, NW, Washington, DC
20016, or by email to judith_dunn@fanniemae.com. If you timely revoke your
execution of this Agreement, the Agreement will be null and void, you will be
obligated to repay the last installment of your cash signing bonus, and your
employment will terminate as stated in Paragraph 2(b), above. A mailed
revocation notice must be post-marked no later than the seventh (7th) day after
the date you signed the Agreement.


13.    FHFA Approval. The waiver of your obligation to repay the last
installment of your cash signing bonus has been approved by the FHFA.


14.     Miscellaneous. The following provisions also apply:


(a)    Any controversy, dispute or claim arising out of or relating to this
Agreement or Attachment A, any breach thereof, or any of the circumstances
relating to any matter not released pursuant to Paragraphs 4 and 5, above (or as
updated in Attachment A), shall first be addressed through good faith
negotiation. If the dispute cannot be settled through negotiation, the Parties
agree to mutually binding arbitration administered by JAMS, or its successor,
pursuant to its Employment Arbitration Rules & Procedures and subject to JAMS’
Policy on Employment Arbitration Minimum Standards of Procedural Fairness.
Judgment on the Award may be entered in any court having jurisdiction.


(b)     The laws of the District of Columbia shall govern this Agreement. Should
any provision of this Agreement be declared or be determined to be illegal or
invalid, that provision will be deemed modified to the extent necessary to be
valid and enforceable. Should such










--------------------------------------------------------------------------------






Susan R. McFarland
April 4, 2013
Page 6 of 13






modification not be possible, any illegal or invalid part, term or provision
will be deemed not to be a part of this Agreement and the validity of the
remaining parts, terms and provisions will not be affected.


 (c)    Except as provided otherwise in sub-paragraph (e) below regarding other
written agreements between the Parties, this Agreement supersedes any prior
written or oral employment agreement between you and Fannie Mae, and any such
agreement is terminated effective upon execution of this Agreement. You and
Fannie Mae understand and agree that the terms and conditions of this Agreement
constitute your full and complete understandings, agreements and promises to
each other, and that there are no oral or written understandings, agreements,
promises or inducements made or offered with respect to the subject matter
covered in this Agreement other than those set forth in writing in this
Agreement, and this Agreement merges and supersedes any and all prior
agreements, understandings and representations on the subject matter covered
herein.


(d)    No modification of this Agreement shall be valid unless in writing and
signed by each of the Parties.


(e) The terms of the following types of prior written agreement(s) between the
Parties (if any) shall remain in effect following the execution of this
Agreement: The March 29, 2012, Letter setting forth the terms of the 2012
Executive Compensation Program (and as it is revised for 2013); any
Indemnification Agreement, any Agreement on Ideas, Inventions and Confidential
Information, and any Director and Officer Insurance applicable to you and in
effect during your employment. In the event of a conflict between the terms of
this Agreement and the terms of any other surviving written agreement between
the parties, this Agreement shall prevail. The existing terms of the “Repayment
Provisions that apply to SEC officers” shall continue to apply. There are no
oral agreements between the Parties that will remain in effect after execution
of this Agreement.


(f)    By entering into this Agreement, the Company is not admitting to have
violated any of your rights, or to have violated any of the duties or
obligations owed to you, or to have engaged in any conduct in violation of the
common law or the above-referenced statutes, ordinances, executive orders or
regulations. You agree that except as necessary to enforce this Agreement, or as
otherwise required by law, neither this Agreement nor Attachment A, nor any of
their terms, shall be offered as evidence in any action or proceeding or
utilized in any other matter whatsoever as an admission or concession of
liability or wrongdoing of any nature by the Company.


(g)    This Agreement will be binding on you and Fannie Mae and upon your
respective heirs, representatives, executors, trustees, directors, employees,
successors and assigns, and will run to the benefit of you, Fannie Mae and each
of the Released Parties and their respective heirs, administrators,
representatives, executors, trustees, directors, employees, successors and
assigns.


15.    Execution. You acknowledge and agree that your decision to enter into
this Agreement is wholly knowing, voluntary and absent any pressure or undue
influence by Fannie Mae. You further acknowledge that you have carefully read
and fully understand all of the provisions of this






--------------------------------------------------------------------------------






Susan R. McFarland
April 4, 2013
Page 7 of 13






Agreement and Attachment A, that you have had an opportunity to review them with
your attorney, and that you intend to be legally bound by this Agreement.


PLEASE READ CAREFULLY. THIS AGREEMENT AND GENERAL RELEASE CONTAINS A RELEASE OF
KNOWN AND UNKNOWN CLAIMS.


FANNIE MAE:                




By: /s/ Brian P. McQuaid                     Date: 4-26-13
Brian P. McQuaid
Senior Vice President and
Chief Human Resources Officer






SUSAN R. McFARLAND    




/s/ Susan R. McFarland                     Date: 4/25/13
























































--------------------------------------------------------------------------------




Susan R. McFarland
April 4, 2013
Page 8 of 13




Attachment A to Susan R. McFarland’s
Agreement and General Release






CONFIDENTIAL
UPDATED GENERAL RELEASE


This UPDATED GENERAL RELEASE (“Attachment A”), dated ______ ___, 2013, is made
and entered into by and between Susan R. McFarland, (“you” or “McFarland”) and
Fannie Mae (collectively, the “Parties”).


You understand that this Attachment A is specifically referred to in the
preceding Agreement and General Release (hereinafter referred to as the
“Agreement”), and you must sign this Attachment A on your Termination Date or
within 5 business days thereof only if you have already executed (and have not
revoked) the Agreement. This Attachment A is required to be signed (and not
revoked) prior to, and as a condition to, the forgiveness by Fannie Mae of your
obligation to repay the last installment of your cash signing bonus ($200,000)
as set forth in Paragraph 2(a) of the Agreement. This Attachment A must be dated
and returned no earlier than your Termination Date and no later than 5 business
days after your Termination Date.


You further understand that, absent your entry into, and compliance with the
Agreement and this Attachment A, you would not be entitled to the forgiveness by
Fannie Mae of your obligation to repay the last installment of your cash signing
bonus ($200,000) as set forth in Paragraph 2(a) of the Agreement. The
consideration provided to you under the Agreement is given to you in exchange
for your promises both in the Agreement and as updated in this Attachment A,
including your release of claims, and represents consideration to which you are
otherwise not entitled.


1.    Release of Claims. You unconditionally release, waive, settle and forever
discharge any and all suits, actions, and claims, known and unknown (including
claims for damages, attorneys fees, expenses and/or costs) that you may have
against Fannie Mae, including its past and present directors, agents,
conservator and employees (in their individual or representative capacities),
and any past, present or successor of the Fannie Mae pension or benefit plans
and its officers, directors, trustees, administrators, fiduciaries, agents or
employees, (collectively, the “Released Parties”) for any actions, omissions or
decisions, up to and including the date you sign this Attachment A, directly or
indirectly relating to your employment or termination from Fannie Mae. However,
you do not waive any rights or claims that cannot be waived under applicable law
and you do not waive any rights or claims associated with the performance of the
provisions of this Attachment A or that arise after you sign this Attachment A.
You agree that this release includes claims that you presently do not know of or
suspect to exist, even if you would not have entered into this Attachment A had
you known of those claims. You also understand that this release means that you
are giving up the right to sue Fannie Mae on any claim released.












--------------------------------------------------------------------------------








Susan R. McFarland
April 4, 2013
Page 9 of 13










2.    Release Includes Claims Under Federal, State, Local and Common Law.


(a)    You agree that your general release of the Released Parties in Paragraph
1 above is comprehensive and includes all claims and potential claims to the
maximum extent permitted by law, and includes, but is not limited to: (i)
releasable claims under any federal statute, ordinance, regulation or executive
order, as amended, including, but not limited to, the Civil Rights Act of 1866,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, 42
U.S.C. Section 1981, the Equal Pay Act of 1963, the Lily Ledbetter Fair Pay Act
of 2009, the Americans with Disabilities Act of 1990, the ADA Amendments Act of
2008, the Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, all other
federal whistleblower protection statutes, the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Family and Medical
Leave Act of 1993, the Worker Adjustment and Retraining Notification Act of
1988, Executive Order 11246, the Occupational Safety and Health Act of 1970 and
the National Labor Relations Act; (ii) any claims under any state or local
statute, ordinance or regulation, as amended, including, but not limited to, the
District of Columbia Human Rights Act, the District of Columbia Family and
Medical Leave Act, the District of Columbia Accrued Sick and Safe Leave Act, the
Virginia Human Rights Law, the Maryland Fair Employment Practices Act, the
California Fair Employment and Housing Act, and any state or local fair
employment, human rights, leave, wage payment or civil rights statutes in the
jurisdictions where you are (or were) assigned to work, and (iii) any claims
under common law, including, but not limited to, claims for breach of contract,
wrongful discharge, tort and equitable relief.


(b)    You knowingly and voluntarily waive any rights and claims under the
Federal Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act of 1990, as amended, and under the specific
statutes and laws stated in Paragraph 1(a).


(c)    By signing this Attachment A, you further affirm the following: (i) That
you have reported to Fannie Mae’s Offices of Ethics or Investigations any
conduct or action by Fannie Mae (or its employees or agents, including you)
which Fannie Mae may need to remediate, report, or investigate, or which may
violate any law or any rights you may have; (ii) You have not suffered any
work-related injury for which you have not already filed a claim; (iii) That you
have been paid all wages that you are owed by Fannie Mae; and (iv) That you have
fully complied with your reporting obligations under Fannie Mae’s Code of
Conduct and Fraud Risk Management Policy (including any amended version of these
policies in effect during your employment).


(d)    You agree not to make any oral or written statement concerning your
employment or termination from Fannie Mae to any third party that would tend to
disparage, denigrate, ridicule or otherwise impugn Fannie Mae’s reputation. The
parties understand that, in the event of a conflict between this paragraph 2(d)
and McFarland’s obligations under paragraph 4, below, your obligations under
paragraph 4 shall prevail.


3.    No Complaints or Charges. You represent that you have not filed any
complaints or charges against Fannie Mae or any of the other Released Parties
with any federal, state, local court,




--------------------------------------------------------------------------------






Susan R. McFarland
April 4, 2013
Page 10 of 13








administrative agency or arbitration forum. You waive any and all rights to
recover in any lawsuit, judicial action or administrative or other proceeding
relating to Fannie Mae brought on your behalf by the U.S. Equal Employment
Opportunity Commission, the U.S. Department of Labor, the Office of Federal
Contract Compliance Programs, the District of Columbia Commission on Human
Rights, the District of Columbia Office of Human Rights, or any other federal,
state or local administrative or fair employment rights enforcement agency. You
agree that if any administrative agency or court maintains or assumes
jurisdiction of any charge or complaint against any of the Released Parties on
your behalf, you will promptly request that agency or court to withdraw from the
matter. By entering into this Attachment A, you further withdraw any pending
complaints and charges initiated by or relating to you in Fannie Mae’s Office of
Investigations.


4.    Cooperation. You agree that you will fully cooperate with any
investigation conducted by Fannie Mae, by its auditor, by the Federal Housing
Finance Agency, or by any federal, state or local government authority relating
to Fannie Mae. Nothing contained in this Attachment A precludes you from
communicating or cooperating with any federal, state or local governmental
authority or from taking any action required by law. Fannie Mae agrees that it
will not construe any assertion of privilege applicable to you individually as
failure to cooperate. You understand that Fannie Mae’s privileges may only be
asserted or waived by Fannie Mae.


5.    Confidentiality. In addition to your ethical obligations to preserve as
confidential any information that is preserved by the attorney work-product
privilege or attorney-client privilege (which, to the extent it pertains to
Fannie Mae, you may not waive), you and your heirs, assigns and attorneys agree
to keep confidential and not to disclose any of the terms, conditions, or any
other details of this Attachment A or any Confidential Information (as described
in Fannie Mae’s Confidential Information Policy) relating to your employment at
Fannie Mae to any person or entity. However, you may make disclosure relating to
this Attachment A to the following individuals, provided that they also agree to
keep the terms and conditions of this Attachment A confidential: (i) to your
attorney or other representative consulted by you to understand the
interpretation, application or legal effect of this Attachment A; (ii) to your
family; or (iii) to the extent that such disclosure is required by law. You
shall instruct those to whom you provide information about this Attachment A
pursuant to subparts (i)-(iii) of this paragraph that they are obligated to keep
it confidential, except as required by law. In the event that you receive a
request for disclosure of Confidential Information other than as set forth in
subparts (i)-(iii), above, you shall promptly notify Fannie Mae and shall
cooperate fully with Fannie Mae in responding or objecting to such request. As
set forth in Paragraph 4 of this Attachment A, this undertaking does not
preclude you from fully cooperating with any action or investigation brought by
a governmental authority.


6.    Continuing Obligations under the Code. You acknowledge that you remain
bound to the terms and conditions of the Code of Conduct, the Confidential
Information Policy and the Intellectual Property Policy (collectively, the
“Code”) applicable to all current and former Fannie Mae employees. You also
acknowledge your continuing obligations under the Code and applicable federal
and state laws which prohibit you from disclosing Confidential Information to
third parties, removing Confidential Information from Fannie Mae’s premises
(including by electronic forwarding




--------------------------------------------------------------------------------






Susan R. McFarland
April 4, 2013
Page 11 of 13










outside of Fannie Mae’s networks) or copying or duplicating Fannie Mae’s
Confidential Information.


7.    Non-Competition/No Rehire. You agree that, for a period of twelve (12)
months immediately following the Termination Date, you will not solicit or
accept employment or act in any way, directly or indirectly, to solicit or
obtain employment or work for Freddie Mac, whether such employment is to be as a
Freddie Mac employee, consultant, or advisor. You also agree that you will not
seek to do business (or do business) with Fannie Mae, either directly as an
employee of Fannie Mae, or indirectly as a contractor, consultant or vendor
working solely on Fannie Mae matters. You acknowledge that these restrictions
(and the restrictions in your surviving other agreements, see Paragraph 11(e))
are necessary to protect Fannie Mae’s legitimate business interests, including
retaining its personnel and preserving confidentiality of proprietary
information that you have acquired in the course of your employment with Fannie
Mae, and that these restrictions do not improperly restrict your right or
ability to earn a living. You understand and agree that, among other things,
Fannie Mae will require the re-payment of the last installment of your cash
signing bonus if you violate, or attempt to violate, any of the above
restrictions.


8.    Time to Consider and Consult With an Attorney. You confirm that you have
been given more than twenty-one (21) calendar days to consider this Attachment
A, which time is sufficient and satisfies any notification requirements that may
exist. In the Agreement, you were strongly advised to consult with an attorney
before executing the Agreement and this Attachment A and by signing this
Attachment A you confirm that you have had a fair and full opportunity to do so.
You further understand that Fannie Mae is not responsible for any expenses you
may incur in consulting an attorney.


9.    Revocation. You may revoke your acceptance of this Attachment A within
seven (7) calendar days after you sign it. Revocation is effective only by
providing written notice to Judith C. Dunn, Fannie Mae’s Senior Vice President
and Principal Deputy General Counsel, at 3900 Wisconsin Avenue, NW, Washington,
DC 20016, or by email to judith_dunn@fanniemae.com. A mailed revocation notice
must be post-marked no later than the seventh (7th) day after the date you
signed this Attachment A. If you timely revoke your execution of this Attachment
A, Attachment A will be null and void, and you will be obligated to repay the
last installment of your cash signing bonus Your revocation of this Attachment A
does not affect the validity of the Agreement and you will continue to be bound
by your obligations under that Agreement.


10.    FHFA Approval. The waiver of your obligation to repay the last
installment of your cash signing bonus has been approved by the FHFA.


11.     Miscellaneous. The following provisions also apply:


(a)    Any controversy, dispute or claim arising out of or relating to this
Attachment A, breach thereof, or any of the circumstances relating to any matter
not released pursuant to Paragraphs 1 and 2, above, shall first be addressed
through good faith negotiation. If the dispute






--------------------------------------------------------------------------------






Susan R. McFarland
April 4, 2013
Page 12 of 13










cannot be settled through negotiation, the Parties agree to mutually binding
arbitration administered by JAMS, or its successor, pursuant to its Employment
Arbitration Rules & Procedures and subject to JAMS’ Policy on Employment
Arbitration Minimum Standards of Procedural Fairness. Judgment on the Award may
be entered in any court having jurisdiction.


(b)     The laws of the District of Columbia shall govern this Attachment A.
Should any provision of this Attachment A be declared or be determined to be
illegal or invalid, that provision will be deemed modified to the extent
necessary to be valid and enforceable. Should such modification not be possible,
any illegal or invalid part, term or provision will be deemed not to be a part
of this Attachment A and the validity of the remaining parts, terms and
provisions will not be affected.


 (c)    Except as provided otherwise in sub-paragraph (e) below regarding other
written agreements between the Parties, this Attachment A supersedes any prior
written or oral employment agreement between you and Fannie Mae, and any such
agreement is terminated effective upon execution of this Attachment A. You and
Fannie Mae understand and agree that the terms and conditions of this Attachment
A constitute your full and complete understandings, agreements and promises to
each other, and that there are no oral or written understandings, agreements,
promises or inducements made or offered with respect to the subject matter
covered in this Attachment A other than those set forth in writing in the
Agreement and this Attachment A, and this Attachment A merges and supersedes any
and all prior agreements, understandings and representations on the subject
matter covered herein.


(d)    No modification of this Attachment A shall be valid unless in writing and
signed by each of the Parties.


(e) The terms of the following types of prior written agreement(s) between the
Parties (if any) shall remain in effect following the execution of this
Attachment A: The Agreement and General Release to which this Attachment A is
specifically made a part (herein referred to as the “Agreement”); The March 29,
2012, Letter setting forth the terms of the 2012 Executive Compensation Program
(and as it is revised for 2013); any Indemnification Agreement, any Agreement on
Ideas, Inventions and Confidential Information, and any Director and Officer
Insurance applicable to you and in effect during your employment. In the event
of a conflict between the terms of this Attachment A and the terms of any other
surviving written agreement between the parties, this Attachment A shall
prevail. The existing terms of the “Repayment Provisions that apply to SEC
officers” shall continue to apply. There are no oral agreements between the
Parties that will remain in effect after execution of this Attachment A.


(f)    By entering into this Attachment A, the Company is not admitting to have
violated any of your rights, or to have violated any of the duties or
obligations owed to you, or to have engaged in any conduct in violation of the
common law or the above-referenced statutes, ordinances, executive orders or
regulations. You agree that except as necessary to enforce this Attachment A, or
as otherwise required by law, neither this Attachment A nor the Agreement, nor
any of their terms






--------------------------------------------------------------------------------






Susan R. McFarland
April 4, 2013
Page 13 of 13










shall be offered as evidence in any action or proceeding or utilized in any
other matter whatsoever as an admission or concession of liability or wrongdoing
of any nature by the Company.


(g)    This Attachment A will be binding on you and Fannie Mae and upon your
respective heirs, representatives, executors, trustees, directors, employees,
successors and assigns, and will run to the benefit of you, Fannie Mae and each
of the Released Parties and the Parties’ respective heirs, administrators,
representatives, executors, trustees, directors, employees, successors and
assigns.


15.    Execution. You acknowledge and agree that your decision to enter into
this Attachment A is wholly knowing, voluntary and absent any pressure or undue
influence by Fannie Mae. You further acknowledge that you have carefully read
and fully understand all of the provisions of this Attachment A and the
Agreement, that you have had an opportunity to review them with your attorney,
and that you intend to be legally bound by this Attachment A.


PLEASE READ CAREFULLY. THIS ATTACHMENT A (UPDATED GENERAL RELEASE) CONTAINS A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.


FANNIE MAE:                




By: ________________________________     Date:________________
Brian P. McQuaid
Senior Vice President and
Chief Human Resources Officer






SUSAN R. McFARLAND    




________________________________     Date:________________




